DETAILED ACTION

 	The amendment filed 10/5/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The scope of independent claim 15, as amended on 10/5/2022, is confusing in that it is unclear how the functional limitations in last paragraph of claim 15 further limit the “suction gripper mechanism”.  In other words, the “wherein” clause that makes up the entire last paragraph of claim 15 recites that the suction gripper mechanism is ”inserted into a tool changer”, but it is unclear whether this “tool changer” is meant to be a positively claimed structural limitation of the claim.  It does not appear that the tool changer can be part of the suction gripper mechanism, but rather it is a separate structural element that can be used in coordination with the gripper mechanism in a robotic system (see claims 1 and 19).  
 	Further, the phrase “the actuator is engaged with the actuator”, as recited in the penultimate line of claim 15 does not make grammatical sense thereby rendering the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 15-17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy, Jr. et al. (US-2019/0084012) in view of Kinoshita et al. (US-8,307,732).
 	The publication to McCoy, Jr. et al. shows a suction gripper mechanism (see Fig. 7) mounted on a movable arm assembly of a robot (see Fig. 1), the suction gripper mechanism comprising a linear shaft (201), an internal airflow passage (220) between an airflow application port (207) and a gripping port (206), a linear bearing (209), and a suction cup assembly (215) mountable over an interface of the gripping port.  The McCoy, Jr. et al. suction gripper mechanism does not include an actuator configured to rotate the linear shaft in order to articulate an orientation of the suction cup assembly as is called for in claim 15 of the instant application.
	However, the Kinoshita et al. patent shows an embodiment of a gripper assembly in Figure 10b comprising an actuator (13d) designed to rotate the linear shaft (19) and attached suction cup (78) so that that the orientation of the suction cup can be selectively controlled.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional actuator for rotating the linear shaft of the McCoy, Jr. et al. suction gripper mechanism, similar to that shown in the Figure 10b embodiment of Kinoshita et al., in order to create a more versatile gripper that could maneuver a gripped article into various orientations.  It is pointed out that the resulting modified McCoy, Jr. et al. suction gripper mechanism is capable of having at least a portion thereof inserted into a tool changer in order to replace the suction cup assembly.
Response to Arguments
 	While applicant contends that independent claim 15 has been amended in a similar fashion to claim 1, it is pointed out that claim 1 is a “system” that includes a suction gripper mechanism, a tool changer, and control logic, and electronics.  In contrast, claim 15 is directed only to a suction gripper mechanism (see the 112 rejection set forth above in section 2).
Allowable Subject Matter
5. 	Claims 1-4, 6, 7, 9-14, 18, and 19 are allowed.
Drawings
6. 	The corrected drawings were received on 10/5/2022.  These drawings are approved.
Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/20/2022